LINDSAY, GANS and EDWARDS, JJ.
The Orphans’ Court of Baltimore City has filed its opinion in the case of the application of Thomas M. Lanahan, executor of the last will of the late James B. Cunningham, to require Catherine Donnelly and other non-resident caveators to give security for costs, and reversed a custom of that Court which has prevailed for more than twenty years. The opinion says:
“It is not necessary to give a detailed statement of the facts- in the case. It is sufficient to say that the Court has considered the facts and arguments of counsel pro and con, and has followed those arguments by a minute personal examination of the history of the laws- and the various decisions of the higher Courts in regard to it, and, as a result, has been led to the opinion that the power to lay said rule for the security of costs on plaintiffs, not resident in this State (though it has been the ordinary practice by statutory authority in our Courts of law and equity for many years), has never been given to Orphans’ Courts. It is, therefore, ordered that the motion be and is hereby dismissed with costs.”
The non-resident caveators were represented by Wm. S. Bryan, Jr., Savage & Taylor, Isidor Rayner and George D. Penniman, and the executor by Prank Gosnell.